Citation Nr: 1207325	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The claim was remanded by the Board in August 2010 and October 2011.  For the reason to be discussed below, it must again be remanded.  

The Board notes that subsequent to its October 2011 decision, the Denver RO issued a supplemental statement of the case (SSOC) in December 2011 that adjudicated the issues of entitlement to a compensable rating for malaria and entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified, with alcohol dependency, in remission.  The Board also notes that the issue of entitlement to a rating in excess of 70 percent for PTSD was denied by the Board in its October 2011 decision.  In a December 2011 statement, the Veteran's representative requests that the statement be considered a VA Form 9 (substantive appeal) of the December 2011 SSOC.  This issue is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

Review of the Veteran's claim for entitlement to a TDIU would be premature at this time.  In December 2011, the Veteran's representative requested a videoconference hearing before the Board.  It is the RO's responsibility to schedule such hearings and a claimant has a right to a hearing before the Board.  See 38 C.F.R. § 20.700(a), (e) (2011).  As such, the Board remands this case to the RO to accommodate the Veteran's request for a video conference Board hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


